DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/274,924 filed 01/05/2016, 62/397,284 filed 09/20/2016, and 15/394,647 filed 12/29/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/2018, 04/19/2019, 12/17/2019, 04/15/2020, 04/16/2020, 10/07/2020, 03/10/2021, and 10/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.	The information disclosure statement filed 07/19/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPLs were not provided with the filed IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification 


Drawings
Figure 1 should be designated as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 12 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite creating predictive model and updating the predictive model based on a map which are basic concepts of performing human activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to creating predictive model and updating the predictive model based on a map without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-22 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.***Examiner Notes: Claims 2 and 13 state subject matter that would overcome the current 101 rejection. The 101 rejection would be withdrawn provided subject matter or similar subject matter as in claim 2 and 13 be incorporated into claims 1 and 12. 

Allowable Subject Matter
Claim 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest prior art of record is Isert et al. [USPGPub 2018/0165544], hereinafter referred to as Isert and Eshet [US 10,043,279], hereinafter referred to as Eshet.
Isert and Eshet disclose a method for temporal fusion of depth maps in an image space representation, comprising: 	(a) obtaining a series of depth maps from one or more depth sensors at a first time; 	(b) initializing a first Gaussian mixture model (GMM) using one of the series of depth maps; 	(c) obtaining a second depth map from the one or more depth sensors at a second time; 	(d) receiving an estimate of the motion of the one or more depth sensors from the first time to the second time;.
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious (e) creating a predictive GMM at the second time based on a transform of the first GMM and the estimate of the motion; and (f) updating the predictive GMM based on the second depth map..
Claims 2-11 depend from claim 1 and claims 13-22 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0124717 – Provides a system, article, and method of background-foreground segmentation for image processing.	USPGPub 2017/0124717 – Provides an unmanned aerial vehicle (UAV) can include one or more cameras for capturing image data within a field of view that depends in part upon the location and orientation of the UAV. At least a portion of the image data can be processed on the UAV to locate objects of interest, such as people or cars, and use that information to determine where to fly the drone in order to capture higher quality image data of those or other such objects. Once identified, the objects of interest can be counted, and the density, movement, location, and behavior of those objects identified. This can help to determine occurrences such as traffic congestion or unusual patterns of pedestrian movement, as well as to locate persons, fires, or other such objects. The data can also be analyzed by a remote system or service that has additional resources to provide more accurate results	USPGPub 2014/0029788 – Provides detecting an object includes receiving depth data and infrared (IR) data from a depth sensor. A first background subtraction is performed on the IR data to create a first mask, and a second background subtraction is performed on the IR data to create a second mask. The first and second masks and the depth data are merged to create a third mask.	USPGPub 2013/0243240 – Provides a climate control unit is controlled by constructing background and foreground models of an environment from images acquired of the environment by a camera. The background model represents the environment when unoccupied, and there is one foreground model for each person in the environment. A 2D location of each person in the environment is determined using the background and foreground models. A 3D location of each person is determined using the 2D locations and inferences made from the images. The controlling of the climate control unit is according to the 3D locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662